Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3)	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 13 (dependent on claim 12), the subject matter in the last two lines of claim 13 appears inconsistent with the subject matter in the last two lines of claim 12.  In claim 13, it is suggested to (1) on line 2, after "the longitudinal direction" insert --of the flange profile shape-- and (2) on lines 2-3, after "the lateral direction" insert --of the flange profile shape--.
4)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5)	Claims 1-2, 4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Finland 780 (FI 123780) in view of Finland 983 (FI 125983) and optionally Matsumoto (WO 2016/098394 or US 2017/0349006).
It is noted that US 2017/0349006 is an English language equivalent to WO 2016/098394.

	Finland 780 discloses a vehicle tire comprising a stud (stud pin)  [FIGURE 5, machine translation].  The stud comprises a pin 2, body portion 3 and flange portion 4 [FIGURE 6].  In FIGURE 2, the body portion 2 has a circular shape and the flange portion 4 has an elongated octagon shape wherein the length (W2) of the flange portion 4 is greater than the width (W1) of the flange portion 4.  Hence, the flange portion 4 has "an anisotropic shape in which, of imaginary rectangles circumscribing the flange profile shape, a first smallest rectangle with a shortest side of its four sides being a smallest and/or a second smallest rectangle with a longest side of its four sides being a smallest comprise short sides and long sides of different lengths " (claim 1).  Finland 780 does not literally recite the flange portion having flange protrusion portions.
	As to claim 1, it would have been obvious to one of ordinary skill in the art to provide Finland 780's stud such that the flange portion 4 has a flange profile shape comprising four or more first flange protrusion portions F1 that project toward a longitudinal direction of the flange profile shape parallel with the long sides and two second flange protrusion portions F2 that project toward a lateral direction of the flange profile shape parallel with the short sides since (1) Finland 780, directed to a stud for a tire having an elongated flange having a long length (W2) and a short width (W1), teaches providing the flange portion 4 of the stud with an elongated octagon shape [FIGURE 2], (2) Finland 780 teaches that instead of straight sides, all or part of the sides of the flange portion 4 may be concave [page 7 of machine translation], (3) Finland 983, directed to a stud for a tire having an elongated flange having a long length (BF1) and a short width (BF2), shows providing the opposite sides of the elongated flange portion with a concave shape [FIGURE 2].  When Finland 780's FIGURE 2 stud is modified to have two concave sides as per Finland 983, then this modified stud has four "first flange protrusion portions F1" (claim 1).  The sides of the flange portion 4 of Finland 780's FIGURE 2 stud defining the short width W1 define two "second flange protrusion portions F2" (claim 1).  An annotated enlarged portion of FIGURE 2 of Finland 780 is provided below:

    PNG
    media_image1.png
    456
    592
    media_image1.png
    Greyscale

In the above MARKED UP FIGURE, the markings were added by the examiner to facilitate discussion of Finland 780.  In the MARKED UP FIGURE, "F1" is a first flange protrusion portion, "F2" is a second flange protrusion portion and "F3" is a first flange recess portion.  The first flange recess portion "F3" is rendered obvious by Finland 780 and Finland 783; Finland 780 teaching that all or part of the sides of the bottom flange of the tire stud may be concave [page 7 of translation] and Finland 783 illustrating opposite sides of a bottom flange of a tire stud being concave.  When opposite sides of the bottom flange of Finland 780's FIGURE 2 tire stud is modified so as to concave, the resulting bottom flange of the tire stud comprises four first flange protrusion portions F1 and two second flange protrusion portions F2; it being noted that the above MARKED UP FIGURE illustrates four first flange protrusion portions F1 and two second flange protrusion portions F2 and that FIGURE 2 of Finland 783 illustrates a bottom flange of a tire stud having four first flange protrusion portions and two second flange protrusion portions.
	In claims 1, 2 and 7, the claimed tip profile shape reads on the tip profile shape of the tip 2 in FIGURE 2 of Finland 780.  Thus, the stud in claim 1 reads on Finland 780's stud shown in FIGURE 2 when the bottom flange of this stud is modified to have concave sides as explained above.  It is emphasized that Finland 780 explicitly teaches toward providing a bottom flange with concave sides.  See page 7 of machine translation. 
	Tip 2 in FIGURE 2 of Finland 780 does not have two tip recess portions as set forth in claims 4 and 9.  As to claims 1, 2, 4, 7 and 9, it would have been obvious to one of ordinary skill in the art to provide tip 2 in Finland 780's FIGURE 2 stud with a tip profile shape as shown in FIGURE 5 of Matsumoto, the tip profile shape in FIGURE 5 of Matsumoto having tip linear portions and tip recess portions since Matsumoto, directed to a stud for a tire, teaches providing a tire stud with a tip having a tip profile shape as shown in FIGURE 5 so as to enable edge effect to be sufficiently exhibited in any direction to enhance braking performance and turning performance on snow and so that accumulated small ice can be discharged to maintain edge effect of the tip [paragraphs 20, 79-82].  As to claims 1, 2 and 7, use of Matsumoto is optional.  As to claims 4 and 9, use of Matsumoto is required. 
	As to claim 6, Finland 780's FIGURE 2 stud comprises two straight and parallel second flange protrusion portions F2 (defining width W2).
	As to claim 7, both Finland 780 and Matsumoto teach orienting the stud such that the longitudinal direction of the tip profile shape faces the tire lateral direction.
	As to claim 8, Finland 780 teaches mounting the stud in the tread of the tire such that the longitudinal direction of the stud flange and the stud tip faces the tire width direction and the lateral direction of the stud flange and stud tip faces the circumferential direction [FIGURE 2]. 
6)	Claims 3, 5 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Finland 780 (FI 123780) in view of Finland 983 (FI 125983) and optionally Matsumoto (WO 2016/098394 or US 2017/0349006) as applied above and further in view of Eromaki (US 2004/0163746).
	As to claim 3, it would have been obvious to one of ordinary skill in the art to provide Finland 780's stud such that the flange portion 4 comprises two first curved recess portions F3 and four second curved recess portions F4 as claimed since (1) Finland 780 teaches that instead of straight sides, all or part of the sides of the flange portion may be concave [page 7 of machine translation], (2) Finland 983 shows providing a flange portion of a stud having eight sides such that only two of the sides are straight [FIGURE 2] and (3) Eromaki, directed to a tire stud, teaches providing a flange portion such that edge portions are rounded, the sides of the flange portion thereby being smoothly connected [FIGURES 5-10, paragraph 32].
	As to claims 5 and 10, it would have been obvious to one of ordinary skill in the art to provide Finland 780's stud such that a recess depth of the first recess portions F3 is equal to or greater than a recess depth of the second recess portions F4 since (1) Finland 780 and Finland 783 render obvious providing the flange portion with six concave curved sides and two straight sides and (2) Finland 983 shows defining the concave curved end recesses using a relatively large radius [FIGURE 2].
   	As to claim 11, see comment for claim 6.
	As to claim 12, see comment for claim 7.
	As to claim 13, see comment for claim 8.
Remarks
7)	Applicant's arguments filed 7-26-21 / 2-18-22 have been fully considered but they are not persuasive.
	The petition to withdraw abandonment filed 2-18-22 has been granted.  See petition decision dated 5-3-22.
	Applicant argues that Finland 780 does not illustrate or suggest in what ways the flange profile shape and the tip portion should be configured relative to one another if any portion is made convex or concave.  This argument is not persuasive.  Finland 780 discloses and illustrates a stud in FIGURE 2.  There is no physical difference between the claimed stud tip and the stud tip in FIGURE 2 of Finland 780.  The stud in claim 1 reads on Finland 780's stud shown in FIGURE 2 when the bottom flange of this stud is modified to have concave sides.  It is emphasized that Finland 780 explicitly teaches toward providing a bottom flange with concave sides.  See page 7 of machine translation. 
	Applicant argues that it is not clear that if the longitudinal ends of the flange profile shape in Finland 780 are made concave why the tip portion would retain linear sides rather than also incorporating concave sides.  This argument is not persuasive because Finland 780 teaches that all or part of the sides of the flange portion 4 may be concave [page 7 of machine translation] INSTEAD OF the shape of the stud tip must change when the shape of the flange portion changes.
8)	No claim is allowed.
9)	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
August 9, 2022